Case 3:16-cr-00028-GMG-RWT Document 48 Filed 07/29/19 Page 1 of 4 PageID #: 149


 PROB 12A
 (Rev 5/02 WVN)

                                   United States District Court
                                               for the
                                  Northern District of West Virginia

                                Report on Offender Under Supervision

 Name of Offender: Keith Derwan Freeman                                          Case Number: 3:1 6CR28
 Name of Sentencing Judicial Officer: The Honorable Gina M. Groh, Chief U. S. District Judge
 Date of Original Sentence: May 8, 2017
 Original Offense: Possession with Intent to Distribute Heroin
 Original Sentence: 15 months of imprisonment, followed by three years of supervised release
 Type of Supervision: Supervised Release                  Date Supervision Commenced: June 29, 2018


                                 NON-COMPLIANCE SUMMARY

 The offender has not complied with the following condition(s) of supervision:

 Violation Number      Nature of Non-compliance

              1        Special Condition: If the judgment imposes a financial penalty, you must pay
                       the financial penalty in accordance with the Court ordered schedule of
                       payments. You must also notify the court of any changes in your economic
                       circumstances that might affect your ability to pay this financial penalty.

              2        Special Condition: Upon release from imprisonment, you must immediately
                       begin making fine payments of $100 per month, due by the fifth of each
                       month.

                       The defendant is currently under supervision with the Eastern District of
                       Pennsylvania. On July 9, 2019, our office received a non-compliance report from
                       the defendant’s supervising U. S. Probation Officer, John C. Chilet. According to
                       Officer Chilet, the defendant has struggled to comply with the Court’s imposed
                       fine payment schedule. While the defendant has made payments towards his
                       balance, it appears he has not been consistent with the required $100 per month
                       schedule. Officer Chilet, has verified the defendant’s employment status and
                       ability to pay the fine accordingly. Attached for the Court’s review is a copy of
                       Officer Chilet’ s non-compliance report.
Case 3:16-cr-00028-GMG-RWT Document 48 Filed 07/29/19 Page 2 of 4 PageID #: 150

Probl2A                                                              -2-                         Report on Offender Under Supervision




U. S. Probation Officer Action/Recommendation:

          The term of supervision should be:

               No action at this time. Officer Chilet recommends that the defedant remain under
               supervision in order to satisfy his fine as required by the schedule of payments.


                                                                           Respectfully submitted,

                                                                                             /1
                                                                 By:        ,,




                                                                           Sean McAuliffe, Sr.
                                                                           U. S. Probation Officer
                                                                           Date: July 19,2019




                   No response is necessary unless the Court directs that additional action be taken asfollows:

     Submit a Request for Modifying the Condition or Term of Supervision
     Submit a Request for Warrant or Summons
     Other
          o Response
     Concur with U. S. Probation Officer’s Recommendation




                                                                           Signatiire of J6dicial Officer



                                                                                         (c              29 -27
                                                                           Date
Case 3:16-cr-00028-GMG-RWT Document 48 Filed 07/29/19 Page 3 of 4 PageID #: 151



                    U N I 1’ E I) S I A i i: S I) I S 1’ It I (‘‘f (‘0 LI K 1’
                              f:ASTI.RN I)ISTIUC’F 01’ PKNNS’I.VANIA
                                       I’IU)IJAI’I()N OFFICE

         Ms1IH1% It’I’I lila                                                            FF1111111 MIII I*t.
     (lIWI I ft. PRh1H%IIIfl III 114 1.11                                                    SI III 11111
                                                                                                                I
                                                                                       UI I%IIfllS.PS   P1111
                                                                                            ern.awa.:



                                                   Jul 9. 2019


      Ferry I lullinan. thief 1 15. l’rob.ainn (ulcer
     I. ‘ailed States I )istriet Court
     [edeml Building Amiex
      1125 (‘hupline Street. Suits’ IC))
     Vheeling. WV 2tiIHl3

                                                              RE: Freeman. Keith I )envan
                                                              (‘at No.: 3:16(’R0(X)28-(K)1 \l) fll
                                                              NOTICE OF NONCOMPLIANCE

    Dear (‘hid HuIThum:

    On May 8. 2(117, Mr. Keith I)enan Freeman appeared helbre The I hinorable (‘hief(iinu M.
    Limb, in the Northern I)istriet of West Virginia. after ha ing previousl) pled guilt) to Possession
    With Intern to I)istrihute I leroin (Count One). Mr. Freeman was sentenced to fifteen (IS) iiuunhs
    eustod) of U.S. Iluremi ol Prisoits, lbIIoiwd by a three (3) year term of supervised release. A
    SI (HUH) Special Assessment fee a:is imposed. The Ibilowing special conditions ere also
    imposed: 1) if the judgment imposes a linancial penalty, you must pay the financial penak) in
    accordance v.ith the Court ordered schedule of pa)lnents. You must also notify the court of an)
    changes in your economic circumstances that might atteet your ability to pay this financial
    penalty: 2; Upon release from imprisonment, you must ilnnwdintel) begin making fine paments
    of $100 per month. due Ii> the filth ot’each month: 3) You must provide the probation officer
    with axss to any requested financial information and authorize the release ofady financial
    information. The probation oflicer may share tinarncial inlbrmation with the U.S. Auorne ‘s
    Office: 4) You must submit to substance abuse testing to determine if you have used a prohibited
    substance. You must not attempt to obstruet or tamper with the testing methods: 5) Unless
    excused for legitimate reasons. if not in compliance with the condition of supervIsion requiring
    full-time employment at a la’ ful occupation. >nu may be required to perform up to 20 hours of
    community service per seek until employed. as approved by the probation officer: and “1 Ibe
    defendant as ordered to pa) a fine in the amount of S3.000.00.

    On June 2’). 2(118. ts Ir. trecinan comnienced supers ision in the liastem I )istrict ol’ Pcnfl%) II ania.
    Sir. Freeman’s tenn of supen ised release is dug to e%pire on lane 2K. 2021.

    While on supcrs i’ed release. \lr. hcemcui has shinin the abilit) to coinpl with the stai’dard and
    special coalition.’. of supers P401) impoed at time iii selttelicing. Ni.. lrcemtn bus maintained a
    stable residence. nuiintmned stead) 1Ilpl.’) meat. and has reth.ined front the use ol’ illicit
    substance’..
Case 3:16-cr-00028-GMG-RWT Document 48 Filed 07/29/19 Page 4 of 4 PageID #: 152



     RE: Freeman, Keith Derwan
     Case No.: 3:16CR00028-0O1 (ND/WV)
     Page 2

     Although Mr. Freeman’s oyerall adjustment to supervision is compliant, Mr. Freeman has failed
     to make consistent monthly payments toward his Court ordered financial obligation as required.
     As per order of the Court, Mr. Freeman is directed to make payments of no less than $100.00 per
     month toward his Court ordered financial obligation. Since June of 2018, Mr. Freeman failed to
     submit payments for July 21>18, November 2018, Januaiy 2019, March 2019, April 2019, and
     May 2019. Although Mr. Freeman failed to make these payments as noted, Mr. Freeman made
     payments of $200.00 in August 2018, September2018, October2018, December 2018, February
     2019. and June 2019. As a result, Mr. Freemen is currently up to date with the amount due and
     has an outstanding total balance of$ 1,725.00. The special assessment fee for this case has been
     satisfied.

     On June 18, 2019, U.S. Probation Officer John C. Chilet conducted a field contact with Mr.
     Freeman for the purpose of addressing this noncompliant behavior. During this contact, Mr.
     Freeman reported he remains employed as a mechanic for Nazareth Pike Automotive, in
     Freemansburg, Pennsylvania. Mr. Freeman further stated he currently has sufficient income to
     make the Court ordered payments according to schedule. Mr. Freeman acknowledges the
     importance of making these niontlily va>Inents and has agreed to make a better effort to comply
     with this order each month.

     At this time, our office respectfully requests that your Court be informed of Mr. Freeman’s
     recent noncompliant behavior. It is also recommended that Mr. Freeman be allowed the
     opportunity to continue making payments toward his Court ordered financial obligations in the
     amount of $100.00 per month.

    Should Mr. Freeman fail to adhere to the financial payment obligation, or if any other
    noncompliance issues arise, this officer will notify the Court and submit a revised
    recommendation at that time.

    i’hank you for your attention in this matter. Should you require any further infonnation, please
    contact the undersigned officer at 610-776-6135.

                                                         Sincerely,

                                                         Matthew R. MacAvoy
                                                         Chief U.S. Probation Officer



                                                         John C. Chilet
                                                         U.S. Probation Officer

    JCC/rp

    Approved by:
                    Carlos Montgomery
                    Supervising U.S. Probation Officer
